DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Objections
Claim 19 is objected to because of the following informalities:
In claim 19, “at at least one surface " in line 7, should be changed to – at 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation device” in claim 1, “modulation device” in claim 9, “beacon device” in claims 12-13, 16.
.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by BRUDER et al. (WO 2015091607 A1)(hereinafter BRUDER).
As to claims 1 and 14, BRUDER discloses a detector (128) for an optical detection of at least one object (112)/ a method for an optical detection (128) of at least one object (112), the detector/method comprising:
at least one longitudinal optical sensor (166), wherein the longitudinal optical
 sensor (166) has at least one sensor region (172), wherein the longitudinal
 optical sensor (166) is designed to generate at least one longitudinal sensor
 signal in a manner dependent on an illumination of the sensor region (134) by
 a light beam, wherein the longitudinal sensor signal, given the same total
power of the illumination, is dependent on a beam cross-section of the light
beam in the sensor region (134) (pages 53-54);
at least one transfer device (154,156), wherein the transfer device (128)

light beam (intrinsic feature of any refractive lens, since every lens shows
some degree of chromatic aberration due to the dispersive nature of
transparent lens materials), wherein the transfer device (156) is adapted to
adjust the beam cross-section of at least one first light beam having a first
wavelength  and at least one second light beam having a second
wavelength different from the first wavelength depending on the
wavelength of respective light beams, such that in the sensor region (172),
the beam cross-section of the first light beam is different from the beam
cross-section of the second light beam (intrinsic feature of any light beams of
different wavelength focused by a refractive lens) (pages 53-54); and
 at least one evaluation device (170; page 54 line 14 - page 55 line 9),
wherein the evaluation device (170,138) is adapted to differentiate the
longitudinal sensor signal of the longitudinal optical sensor (166) into a first
longitudinal sensor signal dependent on the illumination of the sensor region
by the first light beam and into a second longitudinal sensor signal dependent
on the illumination of the sensor region by the second light beam (cf page 53
line 16 - 21 ), wherein the evaluation device (170) is designed to generate at
least one item of information on a longitudinal position of the object (112) by
evaluating the first longitudinal sensor signal and the second longitudinal
sensor signal (page 54 line 41 - page 55 line 32; see also objections under
item VIII below).



As to claim 3, BRUDER discloses the detector wherein the detector further comprises at least one illumination source (202) adapted to emit at least one light beam (page 57).

As to claim 4, BRUDER discloses the detector wherein the illumination source is adapted to emit at least one light beam comprising at least two different wave-lengths, wherein the light beam comprises at least one first portion and at least one second portion having different wavelengths (pages 52-53).

As to claim 5, BRUDER discloses the detector wherein the illumination source is adapted to emit at least two light beams having different wavelengths (pages 52, 57).

As to claim 6, BRUDER discloses the detector wherein the illumination source comprises at least two light sources (page 57).

As to claim 7, BRUDER discloses the detector wherein the illumination source comprises a bi-color target adapted to emit light with two different wavelengths or a multi-color target adapted to emit light with a plurality of wavelengths (page 53).


As to claim 9, BRUDER discloses the detector further comprising: at least one modulation device for modulating the illumination (page 53).
As to claim 10, BRUDER discloses the detector further comprising: at least one transversal optical sensor, the transversal optical sensor being adapted to determine a transversal position of the light beam traveling from the object to the detector, the transversal position being a position in at least one dimension perpendicular to an optical axis of the detector, the transversal optical sensor being adapted to generate at least one transversal sensor signal, wherein the evaluation device is further designed to generate at least one item of information on a transversal position of the object by evaluating the transversal sensor signal (pages 56-57).

As to claim 11, BRUDER discloses the detector further comprising: at least one imaging device (page 53).

As to claim 12, BRUDER discloses a detector system for determining a position of at least one object, the detector system comprising: at least one detector and at least one beacon device adapted to direct at least one light beam towards the detector wherein the beacon device is at least one of attachable to the object, hold able by the object and integratable into the object (pages 3-4).

As to claim 15, BRUDER discloses the method further comprising: modulating the first light beam and the second light beam (page 57).

As to claim 16, BRUDER discloses a human-machine interface for exchanging at least one item of information between a user and a machine wherein the human-machine interface comprising: at least one detector system wherein the at least one beacon device is adapted to be at least one of directly or indirectly attached to the user and held by the user (page 57), wherein the human-machine interface is designed to determine at least one position of the user via the detector system and to assign to the position at least one item of information (page 58).

As to claim 17, BRUDER discloses an entertainment device for carrying out at least one entertainment function, the entertainment device comprising: at least one human-machine interface wherein the entertainment device is designed to enable at least one item of information to be input by a player via the human-machine interface and to vary the entertainment function in accordance with the information (pages 57-58).



As to claim 19, BRUDER discloses a scanning system for determining at least one position of at least one object, the scanning system comprising at least one detector, and at least one illumination source adapted to emit at least one light beam configured for an illumination of at least one dot located at least one surface of the at least one object (pages 57-58), wherein the scanning system is designed to generate at least one item of information about the distance between the at least one dot and the scanning system by using the at least one detector (page 59).

As to claim 20, BRUDER discloses a camera for imaging at least one object, the camera comprising at least one detector (see claim 18, page 64).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/           Primary Examiner, Art Unit 2886